DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application. 

2.	The Amendment filed September 03, 2022 has been entered.  Claims 2, 8, and 18 have been cancelled.  Claims 1, 6, 9, 11, 13, 15, and 20 have been amended.  Claims 1, 3-7, 9-17, and 19-20 remain pending in the application.   


CLAIM INTERPRETATION

3.	The following is a quotation of 35 U.S.C. 112(f): 

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Such limitations are: 
processing means in Claim 9;
		output means in Claim 10;
		vehicle condition sensing means; processing means in Claim 15;
		sound sensing means; audio output means in Claim 16.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
	processing means (corresponds to processor or other electrical circuitry, Specification page 13, paragraph [0074]); 
	output means (corresponds to an electrical output, Specification page 6, paragraph [0034]; for example from an amplifier, Specification page 7, paragraph [0043]);
	vehicle condition sensing means (corresponds to a sensor, Specification page 8, paragraph [0046]; 302, 402, Figures 3, 4, page 12, paragraphs [0072], page 13, paragraph [0077]);
	sound sensing means (corresponds to sensor, such as an acoustic sensor, e.g. a microphone, Specification page 14, paragraph [0077]; 403, Figure 4);
	audio output means (corresponds to one or more acoustic output devices, a non-limiting example of which includes speakers, Specification page 14, paragraph [0078]; 404, Figure 4).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding dependent claim 6, claim 6 is indefinite because it is unclear whether limitation “one or more of the transfer functions” in lines 3-4 is the same as limitation “one or more of the transfer functions” in line 22 of independent claim 1.  If it is, the examiner suggests that applicant can amend  “one or more of the transfer functions” in lines 3-4 of dependent claim 6 to “the one or more of the transfer functions” to overcome this problem.

	Regarding dependent claim 13, claim 13 is indefinite because it is unclear whether limitation “one or more of the transfer functions” in lines 3-4 is the same as limitation “one or more of the transfer functions” in lines 21-22 of independent claim 9.  If it is, the examiner suggests that applicant can amend  “one or more of the transfer functions” in lines 3-4 of dependent claim 13 to “the one or more of the transfer functions” to overcome this problem.
	
Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



9.	Claims 1, 3-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. U.S. Patent 5809152 (hereinafter, “Nakamura”, previously cited) in view of Pfau et al. U.S. Patent Application Publication 20100080399 (hereinafter, “Pfau”, previously cited), and further in view of Ohta et al. U.S. Patent 8891781 (hereinafter, “Ohta”). 

	Regarding claim 1, Nakamura teaches a method of reducing noise in a vehicle (FIG. 1 is a block diagram showing the structure of an embodiment of the noise-reducing apparatus of the present invention adapted for actively reducing noise in a vehicle compartment, Figs. 1, 6, col. 5, lines 40-45, see Nakamura), the method comprising: 
		operating a noise cancelling means (an active noise-reducing apparatus) in a first mode of operation (the state of undesirable abnormal noise increase) to output a noise cancelling signal(an active noise-reducing apparatus capable of reliably detecting occurrence of the state of undesirable abnormal noise increase, col. 4, lines 3-6, see Nakamura); 
		receiving an input indicative of a state of the vehicle (when the total sum of time periods for which the measured value exceeds a pre-set threshold is equal to or exceeds a predetermined time, col. 4, lines 11-16, see Nakamura), wherein the received input is indicative of a position of at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed),col. 7, lines 24-25, see Nakamura); 
		determining if a noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) is present based on the received input (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura) that is indicative of the position of the at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed), col. 7, lines 24-25, see Nakamura; For example, a sudden atmospheric temperature change can cause the physical space acoustic transfer characteristics to change abruptly (e.g., open or close the window). When this occurs, the amplitude and phase control filter 9 may provide to the speakers 5 a signal having a misaligned phase and/or incorrect amplitude wherein the provided signal increases, instead of decreases, the amount of undesirable noise in the cab or cabin, i.e., divergence occurs, col. 7, lines 36-43; whether the noise is increased (diverged), col. 7, line 64, see Nakamura); and 
		operating the noise cancelling means (noise-reducing apparatus) in a second mode of operation (i.e., cancel the noises) based on the determination (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura).
	Nakamura further teaches control stopping sections (10, Fig. 1, see Nakamura) connected to the outputs of the sections (8, Fig. 1) and (9, Fig. 1) respectively for preventing generation of abnormal sound when occurrence of the state of abnormal noise increase is predicted by the abnormal noise increase predicting section (8, Fig. 1, see col. 9, line 56 – col. 10, line 5, see Nakamura).  The term Cj in the above equations represents the jth coefficient of the space (i.e., zone) acoustic transfer function that compensates for the signal distortion/delay that occurs between the speakers 5 and the microphones 4, when this space (i.e., zone) acoustic transfer function is expressed as a finite-impulse representation digital filter. J represents the total number of coefficients (taps) of the acoustic transfer function of the digital filter and is determined by a variety of functional factors known to one skilled in the art (col. 10, line 65 – col. 11, line 6, see Nakamura).
	However, Nakamura does not explicitly disclose a first mode of operation to output a noise cancelling signal being a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle; wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal, one or more of the transfer functions being changed to change from operating in the first mode of operation to operating in the second mode of operation.
	Ohta teaches active vibration noise control device (see Title) in which FIG. 2 shows an example of a sound pressure distribution in the vehicle interior when the conventional active vibration noise control device makes the speakers 10L and 10R generate the control sounds so as to actively control the vibration noise of the engine (col. 4, lines 39-45, see also areas on left speaker 10L and right speaker 10R, Fig, 2, see Ohta), a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle (FIG. 9A shows an example of a result by the conventional active vibration noise control device. A left graph in FIG. 9A shows input signals (corresponding to y1(n) and y2(n)) of the speakers 10L and 10R, and a right graph in FIG. 9A shows noise-cancelled amount (dB) for each area in the vehicle interior, col. 11, line 64 - col. 12, line 2, see zones of left speaker 10L and right speaker 10R, Fig, 2, see Ohta); wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal (The speakers 10L and 10R generate the control sounds corresponding to the first control signal y1(n) and the second control signal y2(n), respectively. The control sounds are transferred in accordance with predetermined transfer functions in a sound field from the speakers 10L and 10R to the microphones 11L and 11R, col. 8, lines 9-14, see Ohta), one or more of the transfer functions being changed (The microphones 11L and 11R detect the cancellation errors between the vibration noise of the engine and the control sounds from the speakers 10L and 10R, and provide the w-updating unit 17 with the cancellation errors as error signals e1(n) and e-2(n).  Concretely, the microphones 11L and 11R output the error signals e.sub.1(n) and e.sub.2 (n) based on the first control signal y-1(n), the second control signal y2 (n), the transfer functions p11, p21, p12 and p22, the vibration noises d1(n) and d2(n) of the engine; see Fig. 6, col. 8, lines 24-32, see Ohta).
	It would have been obvious to one of ordinary skill in the active vibration noise control device taught by Ohta with the method of Nakamura such that to obtain a first mode of operation to output a noise cancelling signal being a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle; wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal, one or more of the transfer functions being changed as claimed in order to appropriately suppress an occurrence of an un-uniform noise-cancelled area and ensure a wide noise-cancelled area, as suggested by Ohta in column 1, lines 54-56.
	Nakamura in view of Ohta, as modified teaches to change from operating in the first mode of operation to operating in the second mode operation (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, col. 5, lines 54-60, see Nakamura; the state of the window (i.e. open or closed), see col. 7, lines 24-25, see Nakamura.
	However, Nakamura in view of Ohta does not explicitly disclose does not explicitly disclose that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle.
	Pfau teaches method for reducing vehicle noise (see Title) in which the standard noise profile for a primary vehicle status signal may be modified depending on the received secondary vehicle status signal. For example, if the secondary vehicle status signal is a window status signal, upon receiving a signal that a window status is open, the system may prevent implementation of control, delay of control or implement modification of control of the rotational component.  More specifically, the standard noise profile and adjustments to the rotational speed of the rotational component may be modified when the windows of the vehicle are open, and a window status signal signifying such open condition is received. When vehicle windows are open, the noise level in the vehicle is typically increased (par [0028], see Pfau).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method for reducing vehicle noise taught by Pfau with the controller of Nakamura in view of Ohta such that to obtain that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle as claimed in order to reduce audible noise when the top is down or the windows are down  as suggested by Pfau in paragraph [0028].

	Regarding claim 3, Nakamura in view of Ohta in view of Pfau teaches the method according to claim 1.  Nakamura in view of Ohta in view of Pfau, as modified, teaches wherein the operating parameters of the second mode of operation (i.e., stopping generating of the secondary sound from the loudspeakers 5, Fig. 1, col. 11, lines 44-48, see Nakamura) are determined based on the received input indicative of the state of vehicle (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura). 

	Regarding claim 4, Nakamura in view of Ohta in view of Pfau teaches the method according to claim 1.  Nakamura in view of Ohta in view of Pfau, as modified, teaches wherein at least one parameter of the noise cancelling signal (one way to determine Y is to employ as the amplitude and phase control filter 9,  a two term digital FIR (Finite Impulse Response) filter having filter coefficients W1 and W2 (col. 6, lines 47-50, see Nakamura) is modified based on the mode of operation (This makes it possible to predict whether the noise is increased (diverged) by the secondary sound radiation by monitoring whether the coefficients W1 and W2 of the adaptive digital filter are made abnormal or not (col. 7, lines 63-67, see Nakamura).  

	Regarding claim 5, Nakamura in view of Ohta in view of Pfau teaches the method according to claim 1.  Nakamura in view of Ohta in view of Pfau, as modified, teaches wherein the second mode of operation comprises outputting a noise cancelling signal with reduced volume, or not outputting the noise cancelling signal (i.e., via control stop device 10, Fig. 1, the microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura). 

	Regarding claim 6, Nakamura in view of Ohta in view of Pfau teaches the method according to claim 1.  Nakamura in view of Ohta in view of Pfau, as modified, teaches wherein operating in the second mode of operation comprises modifying one or more of the transfer functions (when this space acoustic transfer function is expressed as a finite-impulse representation digital filter. J represents the total number of coefficients (taps) of the acoustic transfer function of the digital filter and is determined by a variety of functional factors known to one skilled in the art (col. 7, lines 11-16, see Nakamura). The microphones 11L and 11R detect the cancellation errors between the vibration noise of the engine and the control sounds from the speakers 10L and 10R, and provide the w-updating unit 17 with the cancellation errors as error signals e1(n) and e-2(n).  Concretely, the microphones 11L and 11R output the error signals e.sub.1(n) and e.sub.2 (n) based on the first control signal y-1(n), the second control signal y2 (n), the transfer functions p11, p21, p12 and p22, the vibration noises d1(n) and d2(n) of the engine (see Fig. 6, col. 8, lines 24-32, see Ohta)). The motivation is in order to appropriately suppress an occurrence of an un-uniform noise-cancelled area and ensure a wide noise-cancelled area, as suggested by Ohta in column 1, lines 54-56. 

	Regarding claim 7, Nakamura in view of Ohta in view of Pfau teaches the method according to claim 1.  Nakamura in view of Ohta in view of Pfau, as modified, teaches wherein the received input further is indicative of at least one of a group consisting of: a speed of the vehicle, and cabin noise (the rotation speed of the engine crankshaft makes a momentary change, or other noise, for example, road noise appears besides the booming noise, the magnitude of the Wp may momentarily exceed the threshold as shown in FIG. 8, col. 11, lines 23-27, see Nakamura). 
	
	Regarding claim 9, Nakamura teaches the controller (controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) for a vehicle noise cancelling system (an active noise-reducing apparatus capable of reliably detecting occurrence of the state of undesirable abnormal noise increase, col. 4, lines 3-6, see Nakamura), the controller comprising: 
		an electronic input (see input from microphone 4, Fig. 1) to receive an input (coefficient Cj via the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura) from a vehicle condition sensing means (via microphones as sound sensors (col. 7, lines 16-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura), wherein the received input is indicative of a position of at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed), col. 7, lines 24-25, see Nakamura); and 
		processing means (microprocessor 2, Fig. 1, col. 5, lines 54-60, see Nakamura) to: 
			operate in a first mode of operation (i.e., cancel the noises) to output a noise cancelling (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura); 
			determining if a noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) is present based on the input received (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura) from the vehicle condition sensing means (via microphones as sound sensors (col. 7, lines 16-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura); and 
		operate in a second mode of operation (i.e., stopping generating of the secondary sound from the loudspeakers 5, Fig. 1, col. 11, lines 44-48, see Nakamura) based on the determination (i.e., the abnormal noise increase predicting section 8 determines the occurrence of the phenomenon of abnormal noise increase and supplies its output signal to the control stopping section 10 thereby stopping generating of the secondary sound from the loudspeakers 5, col. 11, lines 44-48, see Nakamura); 
	Nakamura further teaches control stopping sections (10, Fig. 1, see Nakamura) connected to the outputs of the sections (8, Fig. 1) and (9, Fig. 1) respectively for preventing generation of abnormal sound when occurrence of the state of abnormal noise increase is predicted by the abnormal noise increase predicting section (8, Fig. 1, see col. 9, line 56 – col. 10, line 5, see Nakamura).  The term Cj in the above equations represents the jth coefficient of the space (i.e., zone) acoustic transfer function that compensates for the signal distortion/delay that occurs between the speakers 5 and the microphones 4, when this space (i.e., zone) acoustic transfer function is expressed as a finite-impulse representation digital filter. J represents the total number of coefficients (taps) of the acoustic transfer function of the digital filter and is determined by a variety of functional factors known to one skilled in the art (col. 10, line 65 – col. 11, line 6, see Nakamura).
	However, Nakamura does not explicitly disclose a first mode of operation to output a noise cancelling signal being a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle; wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal, one or more of the transfer functions being changed to change from operating in the first mode of operation to operating in the second mode of operation.
	Ohta teaches active vibration noise control device (see Title) in which FIG. 2 shows an example of a sound pressure distribution in the vehicle interior when the conventional active vibration noise control device makes the speakers 10L and 10R generate the control sounds so as to actively control the vibration noise of the engine (col. 4, lines 39-45, see also areas on left speaker 10L and right speaker 10R, Fig, 2, see Ohta), a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle (FIG. 9A shows an example of a result by the conventional active vibration noise control device. A left graph in FIG. 9A shows input signals (corresponding to y1(n) and y2(n)) of the speakers 10L and 10R, and a right graph in FIG. 9A shows noise-cancelled amount (dB) for each area in the vehicle interior, col. 11, line 64 - col. 12, line 2, see zones of left speaker 10L and right speaker 10R, Fig, 2, see Ohta); wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal (The speakers 10L and 10R generate the control sounds corresponding to the first control signal y1(n) and the second control signal y2(n), respectively. The control sounds are transferred in accordance with predetermined transfer functions in a sound field from the speakers 10L and 10R to the microphones 11L and 11R, col. 8, lines 9-14, see Ohta), one or more of the transfer functions being changed (The microphones 11L and 11R detect the cancellation errors between the vibration noise of the engine and the control sounds from the speakers 10L and 10R, and provide the w-updating unit 17 with the cancellation errors as error signals e1(n) and e-2(n).  Concretely, the microphones 11L and 11R output the error signals e.sub.1(n) and e.sub.2 (n) based on the first control signal y-1(n), the second control signal y2 (n), the transfer functions p11, p21, p12 and p22, the vibration noises d1(n) and d2(n) of the engine; see Fig. 6, col. 8, lines 24-32, see Ohta).
	It would have been obvious to one of ordinary skill in the active vibration noise control device taught by Ohta with the method of Nakamura such that to obtain a first mode of operation to output a noise cancelling signal being a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle; wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal, one or more of the transfer functions being changed as claimed in order to appropriately suppress an occurrence of an un-uniform noise-cancelled area and ensure a wide noise-cancelled area, as suggested by Ohta in column 1, lines 54-56.
	Nakamura in view of Ohta, as modified teaches to change from operating in the first mode of operation to operating in the second mode operation (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, col. 5, lines 54-60, see Nakamura); the state of the window (i.e. open or closed), see col. 7, lines 24-25, see Nakamura.
	However, Nakamura in view of Ohta does not explicitly disclose does not explicitly disclose that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle.
	Pfau teaches method for reducing vehicle noise (see Title) in which the standard noise profile for a primary vehicle status signal may be modified depending on the received secondary vehicle status signal. For example, if the secondary vehicle status signal is a window status signal, upon receiving a signal that a window status is open, the system may prevent implementation of control, delay of control or implement modification of control of the rotational component.  More specifically, the standard noise profile and adjustments to the rotational speed of the rotational component may be modified when the windows of the vehicle are open, and a window status signal signifying such open condition is received. When vehicle windows are open, the noise level in the vehicle is typically increased (par [0028], see Pfau).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method for reducing vehicle noise taught by Pfau with the controller of Nakamura in view of Ohta such that to obtain that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle as claimed in order to reduce audible noise when the top is down or the windows are down  as suggested by Pfau in paragraph [0028].
	
	Regarding claim 10, Nakamura in view of Ohta in view of Pfau teaches the controller according to claim 9. Nakamura in view of Ohta in view of Pfau, as modified teaches comprising output means (power amplifiers 7 respectively connected to the speakers 5, Fig. 1, col. 9, lines 54-55, see Nakamura) to output the noise cancelling signal(FIG. 1 is a block diagram showing the structure of an embodiment of the noise-reducing apparatus of the present invention adapted for actively reducing noise in a vehicle compartment, col. 9, lines 41-44, see Nakamura) based on the mode of operation (an active noise-reducing apparatus capable of reliably detecting occurrence of the state of undesirable abnormal noise increase, col. 4, lines 3-6, see Nakamura). 

	Regarding claim 11, Nakamura in view of Ohta in view of Pfau teaches the controller according to claim 9. Nakamura in view of Ohta in view of Pfau, as modified teaches configured to change the mode of operation from the first mode to the second mode by modifying (via control stop device 10, Fig. 1, see Nakamura) at least one parameter of the noise cancelling signal (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura). 

	Regarding claim 12, Nakamura in view of Ohta in view of Pfau teaches the controller according to claim 9. Nakamura in view of Ohta in view of Pfau, as modified teaches configured to operate in the second mode by modifying (via control stop device 10, Fig. 1, see Nakamura) the noise cancelling signal of the first mode (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, Fig. 1, col. 5, lines 54-60, see Nakamura) or not outputting the noise cancelling signal. 

	Regarding claim 13, Nakamura in view of Ohta in view of Pfau teaches the controller according to claim 9. Nakamura in view of Ohta in view of Pfau, as modified teaches wherein the controller (controller 3 controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) is configured to modify one or more the transfer functions based on the mode of operation (when this space acoustic transfer function is expressed as a finite-impulse representation digital filter. J represents the total number of coefficients (taps) of the acoustic transfer function of the digital filter and is determined by a variety of functional factors known to one skilled in the art (col. 7, lines 11-16, see Nakamura). The microphones 11L and 11R detect the cancellation errors between the vibration noise of the engine and the control sounds from the speakers 10L and 10R, and provide the w-updating unit 17 with the cancellation errors as error signals e1(n) and e-2(n).  Concretely, the microphones 11L and 11R output the error signals e.sub.1(n) and e.sub.2 (n) based on the first control signal y-1(n), the second control signal y2 (n), the transfer functions p11, p21, p12 and p22, the vibration noises d1(n) and d2(n) of the engine (see Fig. 6, col. 8, lines 24-32, see Ohta)). The motivation is in order to appropriately suppress an occurrence of an un-uniform noise-cancelled area and ensure a wide noise-cancelled area, as suggested by Ohta in column 1, lines 54-56.

	Regarding claim 14, Nakamura in view of Ohta in view of Pfau teaches the controller according to claim 9. Nakamura in view of Ohta in view of Pfau, as modified teaches configured to change to the first mode (i.e., cancel the noises) if a noise cancelling error condition is determined as not present while operating in the second mode (For this purpose, the abnormal noise increase predicting section 8 continuously observes the Wp so as to continuously discriminate whether or not the value of the Wp exceeds the threshold stored in the abnormal noise increase predicting section 8; For this purpose, the abnormal noise increase predicting section 8 continuously observes the Wp so as to continuously discriminate whether or not the value of the Wp exceeds the threshold stored in the abnormal noise increase predicting section 8, Figs. 9-10, col. 11, lines 34-48, see Nakamura.  In other words the active noise-reducing apparatus to cancel the noises when value of the Wp being not exceed the threshold). 

	Regarding claim 15, Nakamura teaches a noise cancelling system for a vehicle (FIG. 1 is a block diagram showing the structure of an embodiment of the noise-reducing apparatus of the present invention adapted for actively reducing noise in a vehicle compartment, Figs. 1, 6, col. 5, lines 40-45, see Nakamura), the system comprising: 
		at least one vehicle condition sensing means (microphones as sound sensors, col. 7, lines 24-25, see Nakamura) to sense at least one vehicle condition means (via microphones as sound sensors (col. 7, lines 24-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 19-25, see Nakamura); and 
		a controller (controller 3 controller 3 having a microprocessor 2 as an arithmetic unit, Fig. 1, col. 5, lines 44-45, see Nakamura) comprising: 
			an electronic input an electronic input (see input from microphone 4, Fig. 1) to receive an input (coefficient Cj via the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura) from a vehicle condition sensing means(via microphones as sound sensors (col. 7, lines 16-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 16-25, see Nakamura), wherein the received input is indicative of a position of at least one aperture closure member of the vehicle (the state of the window (i.e. open or closed), col. 7, lines 24-25, see Nakamura); and 
		processing means (microprocessor 2, Fig. 1, col. 5, lines 54-60, see Nakamura) to: 
			operate in a first mode of operation (i.e., cancel the noises) to output a noise cancelling (noise-reducing apparatus according to the present invention can cancel the noises and mechanical vibrations out with the secondary sounds and secondary vibrations of the same amplitudes and reverse phases, col. 8, lines 59-62, see Nakamura); 
			determining if a noise cancelling error condition (the value of the filter output power continues to exceed the threshold over a predetermined period of time) is present based on the input received (the apparatus detects occurrence of the state of abnormal noise increase when the value of the filter output power continues to exceed the threshold over a predetermined period of time, col. 4, lines 25-28, see Nakamura) from the vehicle condition sensing means (via microphones as sound sensors (col. 7, lines 24-25, see Nakamura); coefficient Cj could represent a very complicated function for modeling the response of the microphones 4 to the speakers 5; coefficient Cj could also depend upon the number, position, and composition of the passengers, the state of the window (i.e. open or closed), col. 7, lines 19-25, see Nakamura); and 
		operate in a second mode of operation (i.e., stopping generating of the secondary sound from the loudspeakers 5, Fig. 1, col. 11, lines 44-48, see Nakamura)  based on the determination (i.e., the abnormal noise increase predicting section 8 determines the occurrence of the phenomenon of abnormal noise increase and supplies its output signal to the control stopping section 10 thereby stopping generating of the secondary sound from the loudspeakers 5, col. 11, lines 44-48, see Nakamura); 
	 Nakamura further teaches control stopping sections (10, Fig. 1, see Nakamura) connected to the outputs of the sections (8, Fig. 1) and (9, Fig. 1) respectively for preventing generation of abnormal sound when occurrence of the state of abnormal noise increase is predicted by the abnormal noise increase predicting section (8, Fig. 1, see col. 9, line 56 – col. 10, line 5, see Nakamura).  The term Cj in the above equations represents the jth coefficient of the space (i.e., zone) acoustic transfer function that compensates for the signal distortion/delay that occurs between the speakers 5 and the microphones 4, when this space (i.e., zone) acoustic transfer function is expressed as a finite-impulse representation digital filter. J represents the total number of coefficients (taps) of the acoustic transfer function of the digital filter and is determined by a variety of functional factors known to one skilled in the art (col. 10, line 65 – col. 11, line 6, see Nakamura).
	However, Nakamura does not explicitly disclose a first mode of operation to output a noise cancelling signal being a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle; wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal, one or more of the transfer functions being changed to change from operating in the first mode of operation to operating in the second mode of operation.
	Ohta teaches active vibration noise control device (see Title) in which FIG. 2 shows an example of a sound pressure distribution in the vehicle interior when the conventional active vibration noise control device makes the speakers 10L and 10R generate the control sounds so as to actively control the vibration noise of the engine (col. 4, lines 39-45, see also areas on left speaker 10L and right speaker 10R, Fig, 2, see Ohta), a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle (FIG. 9A shows an example of a result by the conventional active vibration noise control device. A left graph in FIG. 9A shows input signals (corresponding to y1(n) and y2(n)) of the speakers 10L and 10R, and a right graph in FIG. 9A shows noise-cancelled amount (dB) for each area in the vehicle interior, col. 11, line 64 - col. 12, line 2, see zones of left speaker 10L and right speaker 10R, Fig, 2, see Ohta); wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal (The speakers 10L and 10R generate the control sounds corresponding to the first control signal y1(n) and the second control signal y2(n), respectively. The control sounds are transferred in accordance with predetermined transfer functions in a sound field from the speakers 10L and 10R to the microphones 11L and 11R, col. 8, lines 9-14, see Ohta), one or more of the transfer functions being changed (The microphones 11L and 11R detect the cancellation errors between the vibration noise of the engine and the control sounds from the speakers 10L and 10R, and provide the w-updating unit 17 with the cancellation errors as error signals e1(n) and e-2(n).  Concretely, the microphones 11L and 11R output the error signals e.sub.1(n) and e.sub.2 (n) based on the first control signal y-1(n), the second control signal y2 (n), the transfer functions p11, p21, p12 and p22, the vibration noises d1(n) and d2(n) of the engine; see Fig. 6, col. 8, lines 24-32, see Ohta).
	It would have been obvious to one of ordinary skill in the active vibration noise control device taught by Ohta with the method of Nakamura such that to obtain a first mode of operation to output a noise cancelling signal being a first mode of operation to output a noise cancelling signal to multiple noise cancelling zones within the vehicle; wherein the noise cancelling signal is derived by applying transfer functions corresponding to different noise cancelling zones to a received audio signal, one or more of the transfer functions being changed as claimed in order to appropriately suppress an occurrence of an un-uniform noise-cancelled area and ensure a wide noise-cancelled area, as suggested by Ohta in column 1, lines 54-56.
	Nakamura in view of Ohta, as modified teaches to change from operating in the first mode of operation to operating in the second mode operation (The microprocessor 2 has a divergence prediction device 8 for judging whether the calculated secondary sounds are normal or are moving to an abnormal state. A control stop device 10, upon prediction of the divergence, prevents the secondary sound signals calculated by the phase and amplitude control device 9 from being transferred to the D/A converter 6, col. 5, lines 54-60, see Nakamura; the state of the window (i.e. open or closed), see col. 7, lines 24-25, see Nakamura.
	However, Nakamura in view of Ohta does not explicitly disclose does not explicitly disclose that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle.
	Pfau teaches method for reducing vehicle noise (see Title) in which the standard noise profile for a primary vehicle status signal may be modified depending on the received secondary vehicle status signal. For example, if the secondary vehicle status signal is a window status signal, upon receiving a signal that a window status is open, the system may prevent implementation of control, delay of control or implement modification of control of the rotational component.  More specifically, the standard noise profile and adjustments to the rotational speed of the rotational component may be modified when the windows of the vehicle are open, and a window status signal signifying such open condition is received. When vehicle windows are open, the noise level in the vehicle is typically increased (par [0028], see Pfau).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method for reducing vehicle noise taught by Pfau with the controller of Nakamura in view of Ohta such that to obtain that a noise cancelling error condition is present based on the received input that indicates the position of the at least one aperture closure member of the vehicle as claimed in order to reduce audible noise when the top is down or the windows are down  as suggested by Pfau in paragraph [0028].
	
	Regarding claim 16, Nakamura in view of Ohta in view of Pfau teaches the noise cancelling system according to claim 15. Nakamura in view of Ohta in view of Pfau, as modified teaches the system comprising: a sound sensing means (microphones as sound sensors (col. 7, lines 24-25, see Nakamura) for detecting sound and outputting an audio signal (This embodiment has a divergence prediction algorithm to predict the divergence in terms of a pressure signal of the noises detected by the microphones 4to control the control stop device 10, FIG. 4, col. 8, lines 32-35, see Nakamura); and an audio output means (plurality of speakers 5, Fig. 1, col. 5, lines 39-43, see Nakamura) to output the noise cancelling signal (plurality of speakers 5 as actuators for generating secondary sounds, Fig. 1, col. 5, lines 39-43; the filtered signal (secondary signal) is fed out of the speakers 5, col. 6, lines 21-23 see Nakamura).

	Regarding claim 17, Nakamura in view of Ohta in view of Pfau teaches the noise cancelling system according to claim 15. Nakamura in view of Ohta in view of Pfau, as modified wherein the vehicle sensing means comprises: a sensor to determine aperture closure member position (the state of the window (i.e. open or closed),col. 7, lines 24-25, see Nakamura); and/or a sensor to determine a speed of the vehicle; and/or a sensor to determine noise in a cabin of the vehicle (the rotation speed of the engine crankshaft makes a momentary change, or other noise, for example, road noise appears besides the booming noise, the magnitude of the Wp may momentarily exceed the threshold as shown in FIG. 8, col. 11, lines 23-27, see Nakamura).
		
	Regarding claim 19, this claim merely reflects a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform a method according to claim 1 and is therefore also rejected for the same reasons of independent Claim 1.
	
	Regarding claim 20, this claim merely reflects a vehicle comprising the controller according to claim 9 and is therefore also rejected for the same reasons of independent Claim 9.

Response to Arguments

10.	Applicant’s arguments with respect to claims 1, 3-7, 9-17, and 19-20 have been considered but are moot in view of the new grounds of rejection.  It is noted that newly cited reference (Ohta et al.) teaches multiple noise cancelling zones within the vehicle (FIG. 9A shows an example of a result by the conventional active vibration noise control device. A left graph in FIG. 9A shows input signals (corresponding to y1(n) and y2(n)) of the speakers 10L and 10R, and a right graph in FIG. 9A shows noise-cancelled amount (dB) for each area in the vehicle interior, col. 11, line 64 - col. 12, line 2, see zones of left speaker 10L and right speaker 10R, Fig, 2, see Ohta).

Conclusion

11.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on (571)272-7532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/
Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654